A. J. WALKER, 0. J.
The 28th section of the act to consolidate the several acts of incorporation of the city of Mobile, is the law upon which is based the argument, that there is a lien for the city taxes upon the personal property assessed in Mobile. That section is as follows: “Such part or portion of the assessed taxes as cannot be collected by the means before stated, shall continue a lion on the property assessed, until paid; and the tax-collector shall he authorized, from time to time, to offer and expose to sale, under the foregoing provisions, such lots as shall not have the tax paid thereon ; and the same certificates shall be given in cases of any subsequent sale, and similar proceedings shall be had thereon.” — Session Acts 1843-4, p. 186. We think the word property in this section is qualified by what follows as to the sale of lots, and that the statute was designed to give alien on real estate alone. The argumentum ab inconvenienti affords a strong corroboration to that conclusion ; for it would be productive of great difficulty, if articles sold in the progress of trade, were incumbered with a lien for taxes.
Judgment affirmed.